Title: From George Washington to Battaile Muse, 28 July 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 28th July 1785.

A few days ago by a Mr Hickman, who either is, or wants to be a tenant of mine in Frederick County—I sent you a dozen blank Leases. The tract on which he says he is fixed, is part of two Lots which I purchased at the sale of Colo. George Mercer’s Estate, in the year 1774; a plat of which I send you, that the whole may be arranged into four tenements—as conveniently disposed as water &c. will admit.
In September last, whilst I was at my brothers in Berkeley, many persons applied for this Land; but from causes which then existed I came to no positive agreement with any; refering them to Mr Snickers, who was so kind as to promise that he would fix matters for me (as I was in a hurry & could not go upon the Land myself) on the terms which, if I recollect right, I gave him in a letter. Some time after, two men of the name of Winzer & Beaven, with the letter enclosed from Mr Snickers, came here, & were told that I would comply with whatever agreement was made with them by him. Among other things they said Mr Snickers had promised them Leases for fourteen years; this I observed could not, in my opinion, be the case, because I had expressly named ten years (the term for which Mr Burwell let his Lands adjoining)—but notwithstanding if the case was so, & Mr Snickers would declare it, the Leases should be filled up accordingly: this I repeat—& as far as the matter respects Winzer, for it seems Beaven has changed his mind, the other conditions

endorsed on the back of Mr Snickers’s letter to me, are to be granted him; he paying all the taxes wch may be laid on the Land he holds. However, as filling up one Lease may be a guide with respect to the others, I enclose one in the name of Winzer, with the blanks as completely filled as I can do it under my uncertainty with respect to the term of years for which he is to have it, and which is to be determined by Mr Snickers; & for want of the quantity of acres in, & a description of the Lot which he is to have.
There are already three Tenants on this tract, to whom you may fill up Leases on the same terms which I have done for Winzer; & whenever they will bring evidences to prove them, I will sign them. As Beaven has declined taking the Lot which he agreed for first with Mr Snickers & afterwards with me, you may let it to any good tenant who offers, upon the terms on which the others are held. The three now engaged will have rents to pay thereon the first of next January. It will be necessary to take an Assignment of Mr Whitings Lease, before one can be made to Mr Airess; or some instrument of writing by which it will be cancelled, in order to render the new one valid; and I hope payment of the money due on the replevy Bonds of the former, will not be delayed longer than the time mentioned in your last letter—viz.—September.
Having got a Gentleman to assist me in my business, I hope shortly to have my Accots so arranged as to be able to send you a rental of what is due to me in Loudoun, Fauquier & Berkeley Counties. I have a Lot in the town & common of Winchester, of which, when you have occasion to go thither, I beg you to enquire into the state & condition, & give me information of what can be made of them: the one in the Town, I believe a Doctr McKay has something to do with.
I would be obliged to you for enquiring of Mr Wormley’s manager, if he has any good red clover seed for sale—what quantity & the price thereof—& let me know the result by the first conveyance to Alexandria. I am &c.

G: Washington

